Citation Nr: 1726588	
Decision Date: 07/12/17    Archive Date: 07/20/17

DOCKET NO.  10-29 796	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for a bilateral hearing loss disability.

3.  Entitlement to service connection for right upper extremity disability (claimed as right hand, arm, shoulder numbness and forearm and elbow condition), to include as secondary to Bell's palsy.

4.  Entitlement to service connection for left upper extremity disability (claimed as left hand, arm, shoulder numbness and forearm and elbow condition), to include as secondary to Bell's palsy.

5.  Entitlement to service connection for right lower extremity disability (claimed as right leg numbness and tingling), to include as secondary to Bell's palsy.

6.  Entitlement to service connection for a right foot disability, to include residuals of a right foot injury and secondary to Bell's palsy.

7.  Entitlement to service connection for a left hip disability.

8.  Entitlement to service connection for a rib disability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Pelican, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Navy from October 1986 to October 1990, and was awarded the Sea Service Deployment Ribbon.

This case comes before the Board of Veterans' Appeals (the Board) from a July 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The Board observes that the Veteran's claim for service connection for a bilateral sensorineural hearing loss disability was originally treated as a petition to reopen, based on the existence of a December 1991 rating decision which denied service connection for the same.  However, as the RO observed in the rating decision on appeal, the Veteran submitted original service treatment records that had not been associated with the claims file at the time of the December 1991 rating decision.  Thus, the Veteran's service connection claim is being reconsidered and new and material evidence is not necessary.  See 38 C.F.R. § 3.156 (c) (2016).  Additionally, in an August 2014 rating decision, the RO adjudicated many of the claims that are presently on appeal.  Given that those claims were in appellate status, the RO's decision has no effect with respect to the claims now before the Board.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems; any future consideration of this case should take into account the existence of these electronic records.

The Veteran had a hearing before the undersigned Veterans' Law Judge in December 2016.  A transcript of that proceeding has been associated with the claims file.

The issue of entitlement to service connection for a back disability has been raised by the record during the December 2016 videoconference hearing, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See December 2016 Hearing Transcript, pp. 8, 14 (noting the Veteran's report that his back hurts from an in-service injury).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016); see 79 Fed. Reg. 57,660 (Sept. 24, 2015) (codified in 38 C.F.R. Parts 3, 19, and 20 (2015)).  

The issues of entitlement to service connection for a bilateral hearing loss disability, right upper extremity disability, left upper extremity disability, right lower extremity disability, right foot disability, left hip disability, and rib disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDING OF FACT

The Veteran's tinnitus had its onset and was shown in service and there have been subsequent manifestations of tinnitus during the appeal period.


CONCLUSION OF LAW

The criteria to establish service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  The appeal of service connection for tinnitus has been considered with respect to VA's duties to notify and assist.  Given the favorable outcome - a full grant of the claim - further explanation of how VA has fulfilled the duties to notify and assist is not necessary.

Service connection may be established under 38 C.F.R. § 3.303(b) (2016) when a chronic disease is shown in service and when there are subsequent manifestations of the same chronic disease.  For purposes of VA regulations, tinnitus is considered a chronic disease.  See Fountain v. McDonald, 27 Vet. App. 258 (2016) (holding that tinnitus is chronic disease under 38 C.F.R. § 3.309(a)).

The medical evidence shows the Veteran has competently reported ongoing tinnitus.  See May 2009 VA medical record and July 2014 VA audiological examination.  A layperson is capable of observing tinnitus.  Charles v. Principi, 16 Vet. App. 370, 374 (2002).  Additionally, treatment records dated July 7, 1987 and May 30, 1989 indicate the Veteran reported tinnitus during military service, and there is no indication from the claims file that tinnitus existed prior to service.  Thus, the evidence of record shows that the Veteran's tinnitus had its onset in service.  

As noted, tinnitus is considered a chronic disease for purposes of VA regulations.  Pursuant to 38 C.F.R. § 3.303(b) (2016), service connection may be established when a chronic disease is shown in service and when there are subsequent manifestations of the same chronic disease.  The remaining issue is whether the Veteran has had subsequent manifestations of the same chronic disease.  The Board concludes that there have been subsequent manifestations of tinnitus, as shown by the May 2009 VA medical record and the July 2014 VA audiological examination report, as well as the Veteran's testimony at the December 2016 Board hearing.  

The Board acknowledges that the July 2014 VA examiner indicated that the Veteran's tinnitus was associated with his nonservice-connected hearing loss, and that she could not render an opinion on whether tinnitus manifested during service without resorting to speculation.  Although the Veteran's hearing loss has been shown to exist prior to service, review of the claims file indicates the Veteran's tinnitus first manifested during service, and has continued since.  Thus, the Board finds that under the provisions of 38 C.F.R. § 3.303(b) (2016), a medical nexus opinion is not required.  See Walker v. Shinseki, 708 F.3d 1331, 1336 (Fed. Cir. 2013) (stating that "there is no 'nexus' requirement for compensation for a chronic disease which was shown in service").

Pursuant to 38 C.F.R. § 3.303(b) (2016), as the Veteran's tinnitus was shown in service and there have been subsequent manifestations of the same chronic disease during the appeal period, the criteria for entitlement to service connection for tinnitus have been met and the Veteran's claim is therefore granted.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.309 (2016).


ORDER

Entitlement to service connection for tinnitus is granted.

REMAND

Preliminarily, there appear to be outstanding records.  During the appeal period the Veteran referred to care he received from Dr. B. W.  See June 2011 genitourinary examination report, and December 2016 Hearing Transcript, pg. 8.  As these records could pertain to the Veteran's claims, the AOJ should request the Veteran authorize their release so they may be obtained.  Additionally, during the December 2016 hearing the Veteran said he had written a letter he intended to submit into evidence; however, no new evidence has been received since the December 2016 hearing.  On remand, the AOJ should determine whether the Veteran submitted any evidence that has not yet been associated with the claims file, and invite the Veteran to submit any evidence in his possession that he has not yet provided.

As the Board is remanding for outstanding private treatment records, any outstanding VA medical records should also be associated with the claims file.

The Veteran contends that his preexisting bilateral sensorineural hearing loss disability was aggravated during service.  See August 2008 statement, September 2008 statement, August 2009 Notice of Disagreement, and July 2010 VA Form 9.  He was afforded a VA audiological examination in July 2014.  The examiner opined that the Veteran's hearing loss disability was less likely than not aggravated during service, explaining that "records indicated that the hearing loss was not aggravated beyond its normal progression by military service."

However, an August 29, 1990 DD Form 2216, Hearing Conservation Data, compared the Veteran's audiometric results from October 10, 1986 and August 29, 1990.  The audio testing found that the Veteran had significant threshold shifts (20 decibels or greater) in the left ear at 2000 Hertz and 3000 Hertz, as well as threshold shifts of 15 decibels at 4000 Hertz in the left ear and at 2000 Hertz, 3000 Hertz, and 4000 Hertz in the right ear.  This DD Form 2216 appears to contradict the July 2014 VA examiner's opinion, and the examiner did not address it in her opinion.  Thus, remand is necessary for clarification from the examiner or an appropriate substitute.

Given the complex nature of the Veteran's remaining claims, some background is necessary.  In pertinent part, the Veteran's service connection claim indicated he sought service connection for palsy manifested by symptoms affecting his upper extremities, right lower extremity, and right foot.  See July 2008 VA Form 21-526.  In a January 2009 statement, the Veteran stated that the military believed he had early manifestations of Bell's palsy.  He added that he had an injury to his right side which included his arms, hands, and shoulders, as well as his right leg and foot.  

The July 2009 rating decision denied the Veteran's claim of entitlement to service connection for Bell's Palsy, and the Veteran did not appeal that determination.  As such, the Board can undertake no further development with respect to that matter or any ancillary disability claims.  However, the Board must still consider the direct causation theory of entitlement for these claims.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

The Veteran has not been afforded VA examinations for his claimed right upper extremity, left upper extremity, right lower extremity, right foot, left hip, and rib disabilities.  An examination is required when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service; (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service; and (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

With respect to the right upper extremity claim, the Veteran has reported numbness in the bilateral upper and lower extremities, and was assessed with chronic intermittent pain syndrome associated with weakness and numbness, etiology unclear.  See August 13, 2010 VA medical record.  The Veteran's service treatment records show that he was treated for a pulled muscle in his right arm on May 24, 1988.  X-rays showed no fracture or dislocation, and the Veteran was diagnosed with elbow sprain and triceps strain.  A May 26, 1988 record indicated the Veteran was missing feeling in the middle two fingers on his right hand.  He was assessed with persistent sensory neuropathy.  A May 30, 1988 record stated that the arm strain and ulnar neuropathy had resolved.  Additionally, the Veteran was treated in April 1990 for a hyperextended right 5th finger, which he reported was dislocated.  See April 25, 1990 service treatment record.  Further, the Veteran has asserted that his present symptoms began during service.  See August 2009 Notice of Disagreement.  Based on these facts, an examination is warranted for the Veteran's claimed right upper extremity disability claim.

Regarding the left upper extremity, the Veteran reported he began having shoulder difficulties in October 1986, forearm and elbow difficulties in May 1988, and left hand numbness and discomfort in September 1988.  See July 2010 VA Form 9.  He also testified that he injured his left arm when he was hit by a car during service.  See December 2016 Hearing Transcript, pg. 9.  However, the Veteran's service treatment records show no treatment for left upper extremity condition at any point during service.  Notably, the August 1987 service treatment record documenting his treatment after he was hit by a car shows that the Veteran's injuries were confined to his right ribs, back, and right forearm.  Furthermore, the Veteran's September 1990 separation examination and report of medical history show no complaints regarding his left upper extremity.  Thus at present an examination for the left upper extremity is not warranted.

With respect to the Veteran's rib disability claim, the service treatment records show that when he was hit by a car in August 1987 he reported soreness in his right ribs.  However, the Veteran reported he had no current rib difficulties, and his VA medical records show no complaints or treatment for any rib disability.  Thus, an examination for a rib disability is not warranted at this time.

Regarding his hip disability claim, the Veteran reported that his hip was injured during service when he was hit by a car and when he was injured by a forklift.  See August 2009 Notice of Disagreement, July 2010 VA Form 9, and December 2016 Hearing Transcript, pg. 12.  However, the relevant service treatment records show no complaints or treatment for a hip condition on these occasions, and the Veteran reported no hip condition at discharge from service.  Moreover, the Veteran testified that he has received no treatment for a hip condition, and his VA medical records show no complaints or treatment for any hip disability.  See December 2016 Hearing Transcript, pg. 13.  Therefore a hip examination is not warranted at this time.

As to the Veteran's right leg numbness and tingling, the Veteran asserts that the condition is related to the August 1987 car accident, or to an incident in which his foot was run over by a forklift.  See July 2010 VA Form 9 and December 2016 Hearing Transcript, pp. 9-10.  The relevant service treatment records show no complaints or treatment for a right lower extremity condition at these points during service, and the Veteran reported no right lower extremity condition at discharge from service.  Thus an examination for the claimed right lower extremity disability is not warranted at present.

Lastly with respect to the Veteran's foot disability claim, the Veteran's service records show that in July 1988 his right foot was run over by a forklift, and he was determined to have a soft tissue injury of three of his right toes.  However, during the December 2016 hearing, the Veteran reported that he had no diagnosis or treatment for a right foot condition.  See December 2016 Hearing Transcript, pg. 12.  Moreover, the Veteran's VA medical records show no complaints or treatment for a right foot disability.  Thus, a VA examination for the Veteran's claimed right foot disability is not warranted at this time.

If on remand new evidence is received that indicates a VA examination may be warranted for the Veteran's claimed left upper extremity, right lower extremity, right foot, left hip, and rib disabilities, the AOJ should take appropriate steps to afford the Veteran the requisite examinations.  

Accordingly, the case is REMANDED for the following actions:

1.  With appropriate authorization from the Veteran, obtain and associate with the record any outstanding private treatment records identified by him as pertinent to his claims, to include those from Dr. B. W.

2.  Determine whether the Veteran submitted a letter following his December 2016 Board hearing, and if so, associate it with the claims file.  If no letter is located, invite the Veteran to submit another copy of that letter and any other evidence in his possession in support of his claims.

3.  Take appropriate action to obtain VA treatment records not already of record relating to the Veteran's claimed disabilities.  

4.  Forward the Veteran's claims file to the July 2014 audiologist or a suitable substitute for an addendum opinion.  If the clinician determines that another examination is necessary, the Veteran should be scheduled for a new examination.  The written report must reflect that the electronic record was reviewed.  

Based on the review of the Veteran's electronic record, the clinician is asked to provide an opinion on the following:

a)  Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's bilateral hearing loss disability was aggravated (i.e., permanently increased in severity) beyond the natural progression of the disability during active service.

b)  If so, was any increase clearly and unmistakably (obviously, manifestly or undebatably) due to the natural progress of the disease.

The clinician should comment on the August 29, 1990 DD Form 2216 Hearing Conservation Data which found that the Veteran had significant threshold shifts (20 decibels or greater) in the left ear at 2000 Hertz and 3000 Hertz, as well as threshold shifts of 15 decibels at 4000 Hertz in the left ear and at 2000 Hertz, 3000 Hertz, and 4000 Hertz in the right ear.

Temporary or intermittent flare-ups of a preexisting injury or disease are not sufficient to be considered "aggravation in-service."  If aggravation is found, please identify to the extent possible the baseline level of disability prior to the aggravation and determine what degree of additional impairment is attributable to aggravation of the hearing loss disability by the Veteran's active duty service.

In formulating the opinions, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against.

The rationale for any opinion expressed must be provided.  If the clinician is unable to offer the requested opinions, it is essential that the clinician offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011).

The clinician is advised that the absence of in-service evidence of a hearing disability during service is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing disability and a medically sound basis for attributing that disability to service may provide a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

5.  Next, schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any diagnosed disabilities of the right upper extremity, to include any right shoulder, elbow, forearm, and hand disabilities.  The claims file must be made available to the examiner for review in connection with the examination.  All indicated tests should be conducted and the reports of any such studies should be incorporated into the examination report to be associated with the claims file.

Based on the review of the Veteran's claims file and examination of the Veteran, the examiner is asked to opine on the following:

a.  Identify any diagnosed right upper extremity disability present since approximately July 2008.

b.  State whether it is at least as likely as not (a probability of 50 percent or greater) that each diagnosed disability is caused by or related to service.

The examiner's attention is invited to the May 24, 1988 records showing a diagnosis of elbow sprain, triceps strain, and hand dysesthesia; the May 30, 1988 record indicating the arm strain and ulnar neuropathy had resolved; and the April 25, 1990 record showing the Veteran had hyperextended his right 5th finger and reported dislocation and reduction.

The rationale for any opinions expressed must be provided.  If the examiner is unable to offer any of the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011).

6.  Review the examination reports for compliance with the Board's directives.  Any corrective action should be undertaken prior to recertification to the Board.

7.  Thereafter, undertake any additional necessary development and readjudicate the issues on appeal.  If any determination remains unfavorable to the Veteran, he and his representative should be furnished a Supplemental Statement of the Case which addresses all evidence associated with the claims file since the last statement of the case.  The Veteran should be afforded the applicable time period in which to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


